DETAILED ACTION

This is the initial Office action based on the application filed on July 2, 2020. Claims 1-20 are currently pending and have been considered below.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,740,303. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the instant application recite broader features than the ‘303 Patent.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to come up with the instant claims by removing certain limitations of the ‘892 Patent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishna (US Patent Application Publication 2014/0156717).

	Claim 1: Krishna discloses one or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising: 
receiving, by a file system, a first command comprising a command name, a flag, and a first argument, wherein the flag is stored separately from the first argument [0046-0049]. [See at least command of execute folder.]
while parsing the first command, encountering the flag indicating that the first argument, of the first command, comprises a second command [0046-0049]. [Each flag included is another command.]
executing, by the file system, the second command to obtain results corresponding to the second command [0046-0049].
executing the first command using the results corresponding to the second command [0046-0049]. [The whole command, including commands with flags is executed.]
Claim 2: Krishna discloses the media of Claim 1 above, and Krishna further discloses wherein the second command is different than the first command identified by the command name [0046-0049].
Claim 11: Krishna discloses one or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising: 
receiving, by a file system, a command that is one of a unary command or a compound command [0046-0049]. [See at least command of execute folder.]
determining whether the command is a compound command or a unary command based on detecting a flag present in the compound command and not present in the unary command [0046-0049]. [See at least identifying a flag.]
responsive to detecting the flag, identifying within the compound command a first command comprising a command name and an argument, and further detecting a second command embedded in the argument of the first command [0046-0049].
executing the second command to obtain second command results [0046-0049].
executing the first command using the second command results [0046-0049]. [The whole command, including commands with flags is executed.]
Claim 12: Krishna discloses the media of Claim 1 above, and Krishna further discloses wherein the first command and the second command are different [0046-0049].
Claims 7 and 17: Krishna discloses the media of Claims 1 and 11 above and Krishna further discloses wherein the first command and the second command are executed by a same system [0046-0049].
Claims 8 and 18: Krishna discloses the media of Claims 1 and 11 above and Krishna further discloses wherein the flag comprises a sequence of characters reserved for indicating the second command in the first argument of the first command, the sequence of characters between the command name and the second command [0046-0049].
Claims 9 and 19: Krishna discloses the media of Claims 1 and 11 above and Krishna further discloses wherein the second command further comprises a second command name and a command attribute specifying one or more criteria for the executing of the second command [0046-0049].
Claims 10 and 20: Krishna discloses the media of Claims 9 and 19 above and Krishna further discloses wherein the second command further comprises an attribute character reserved for indicating the command attribute within the second command, the attribute character between the second command name and the command attribute [0046-0049]. [See at least different types of flags.]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6 and 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna (US Patent Application Publication 2014/0156717) in view of Barnes et al (US Patent Application Publication 2014/0122424).

Claims 3 and 13: Krishna discloses the media of Claims 1 and 11 above, but Krishna alone doesn’t explicitly disclose wherein the first argument further comprises a system path that stores instructions that, when executed by one or more processors, cause generating a symbolic link from the system path to the second command.
However, Krishna [0046-0049] discloses having at least flags to second commands and Barnes [0026-0028] discloses generating alias file paths during command executions.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Krishna with Barnes. One would have been motivated to do so in order to execute commands dynamically using the latest data in the command paths.
	Claims 4 and 14: Krishna as modified discloses the media of Claims 3 and 13 above, and Barnes, for the same reasons as above, further discloses accessing the symbolic link, the accessing causing re-execution the second command [0026-0028]. [See at least retrieving data dynamically (i.e. re-executing) from an alias file path.]
	Claims 6 and 16: Krishna discloses the media of Claims 1 and 11 above, but Krishna alone doesn’t explicitly disclose wherein the first command is executed by a first system and the second command is executed by a second system different from the first system.
	However, Barnes [0042] discloses retrieving data from different storage system. That means that each storage system executes its own command.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Krishna with Barnes. One would have been motivated to do so in order to retrieve data from its appropriate location.



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna (US Patent Application Publication 2014/0156717) in view of in view of Pola (US Patent Application Publication 2017/0024410).

Claims 5 and 15: Krishna discloses the media of Claims 1 and 11 above, but Krishna alone doesn’t explicitly disclose wherein the second command comprises a command group identifier and a second command name.
However, Pola [0087] discloses different types (groups) of commands such as sync, sync all files, etc. along with command names such as download, sync, etc.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Krishna with Pola. One would have been motivated to do so in order to present different types of commands to a user.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chiu (2014/0379648) describes at least using flags in command lines.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163